PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

HARNESS, DICKEY & PIERCE, P.L.C.
P.O. BOX 8910
undefined
RESTON, VA 20195

In re Application of: Michael DOBOSZ
Serial No.: 16955337         
Filed: June 18, 2020
Docket: 17188H-000009-US-NP
Title: TISSUE SAMPLE PREPARATION SYSTEM
::::::


DECISION ON PETITION UNDER 37 C.F.R. § 1.84(a)(2) TO ACCEPT COLOR DRAWINGS



This decision is in response to the renewed petition under 37 CFR 1.84(a)(2) for acceptance of color drawings, filed 15 August 2022.

The petition is DENIED. 


Review of Facts
Applicant filed a renewed petition requesting acceptance of color drawings on 15 August 2022. 

Regulation and Practice
37 CFR 1.84(a)(2) states in part:

“[t]he Office will accept color drawings in utility patent applications only after granting a petition filed under this paragraph explaining why the color drawings are necessary…Any such petition must include the following:

(i) The fee set forth in 37 C.F.R. §1.17(h);
(ii) One (1) set of the color drawings if submitted via the Office electronic filing system or three (3) sets of the color drawings if not submitted via the Office electronic filing system; and
(iii) An amendment to the specification (unless the specification contains or has been previously amended to contain) the following language as the first paragraph of the brief description of the drawings: 

‘The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.’”

Analysis and Decision
In accordance with 37 CFR 1.84(a)(2), the petition is deficient for the following reasons: there is no explanation for why the color drawings are the only practical medium by which to disclose the subject matter to be patented.

Petitioner asserts that certain figures are “best compared and understood in color.”  The mere repetition of the rule in 37 CFR 1.84(a)(2) is not a sufficient explanation.  Petitioner is advised to provide an explanation including specific reasons why color drawings are the only practical medium by which to disclose the subject matter sought to be patented in figures 4, 6, 7, 9A, 9B and 10 (petitioner states that figure 7 is best in color and acceptable as non-color so it is unclear where this figure falls within the petition).  Petitioner is advised to identify the features that cannot be adequately conveyed in black and white such that color drawings are the only practical medium by which to disclose the subject matter sought to be patented.

Additionally, color drawings are not necessitated to understand different shadings/tones of the same color as illustrated in figures 4, 6, 7, 9A, 9B and 10.  The different shadings/tones of the same color have long been illustrated using suitable black and white shading techniques.  As such, color drawings are not the only practical medium by which to disclose the substrate matter sought to be patented given the long-standing use of suitable black and white techniques.

Accordingly, the petition is DENIED.

This is not a final agency decision. If Applicant would like to challenge this decision, a reconsideration request should include a cover letter entitled “Reconsideration for Petition under 37 CFR 1.84(a)(2)” and directed to the Office of Petitions, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.  See MPEP 1002.02(b). 

Any inquiry concerning this decision should be directed to Jenny Wagner at (571) 272-5359. 

/TASHIANA R ADAMS/Director, Technology Center 2800                                                                                                                                                                                                        
_______________________
Tashiana Adams, Director
TC2800

TA:jw